


109 HR 5195 IH: Journey Through Hallowed Ground National Heritage Area Act

U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5195
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2006
			Mr. Wolf (for
			 himself, Mr. Goode,
			 Mrs. Capito,
			 Mr. Platts,
			 Mr. Tom Davis of Virginia,
			 Mrs. Jo Ann Davis of Virginia,
			 Mr. Scott of Virginia, and
			 Mr. Boucher) introduced the following
			 bill; which was referred to the Committee
			 on Resources
		
		A BILL
		To establish the Journey Through Hallowed Ground National
		  Heritage Area, and for other purposes.
	
	
		1.Short title;
			 definitions
			(a)Short
			 titleThis Act may be cited as the Journey Through Hallowed Ground National Heritage Area Act
			 of 2006.
			(b)DefinitionsFor
			 the purposes of this Act, the following definitions shall apply:
				(1)Heritage
			 areaThe terms Heritage Area and Area
			 mean the Journey Through Hallowed Ground National Heritage Area established by
			 section 3.
				(2)Management
			 entityThe term management entity means The Journey
			 Through Hallowed Ground Partnership, a Virginia corporation referred to in
			 section 3(c), or its successor entity.
				(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area specified in section 5(b).
				(4)PartnerThe
			 term partner means—
					(A)a Federal, State,
			 or local governmental entity; and
					(B)an organization,
			 private industry, or individual involved in promoting the conservation and
			 preservation of the historical, cultural and recreational resources of the
			 Heritage Area.
					(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)Numerous sites of
			 significant American heritage are situated in the Journey Through Hallowed
			 Ground National Heritage Area, from Gettysburg, in the Commonwealth of
			 Pennsylvania, along the Route 15 corridor in Maryland, looping to Harpers
			 Ferry, West Virginia, back to the Route 15/20 corridor area to Monticello in
			 Albemarle County in the Commonwealth of Virginia.
				(2)Included among the
			 numerous historically significant sites, structures, battlefields, and
			 districts are 8 homes of former United States Presidents, the largest
			 concentration of Civil War battlefields in the country, the greatest
			 concentration of rural historic districts in the country, 13 National Historic
			 Landmarks, 2 World Heritage Sites, 15 Main Street Communities, 13 National Park
			 Units, and 47 Historic Districts, and the largest concentration of Rural
			 Historic Districts in the country, which are collectively and individually of
			 national significance in the early history of our Nation.
				(3)In 1996, a
			 collaborative public-private partnership effort, including the National Trust
			 for Historic Preservation, the National Park Service, Scenic America, private
			 citizens, and a 4 State coalition of local and regional governmental and
			 private sector organizations began work to assess historic sites along the
			 Route 15 Area. The initiative issued a comprehensive study of significant sites
			 and structures (cataloguing over 7,000 buildings already on the National
			 Register of Historic Places) in the Heritage Area associated with Native
			 American, African American, European American, Colonial American,
			 Revolutionary, and Civil War history, and concluded that the sites possess
			 historical, cultural, and architectural value of national significance and
			 retain a high degree of historical integrity.
				(4)The preservation
			 and interpretation of the sites within the Heritage Area will make a vital
			 contribution to the understanding of the development and heritage of the United
			 States of America for the education and benefit of present and future
			 generations.
				(5)The Secretary of
			 the Interior is responsible for protecting the historical and cultural
			 resources of the United States.
				(6)There are
			 significant examples of those resources within the Heritage Area that merit the
			 involvement of the Federal Government to develop programs and projects, in
			 cooperation with the management entity, local, and State governmental bodies,
			 to adequately conserve, support, protect and interpret this heritage.
				(7)Partnerships
			 between Federal, State, and local governments, the regional entities of such
			 governments, the private sector, and citizenry offer the most effective
			 opportunities for the enhancement and management of the historical sites
			 throughout the 4 State Heritage Area to promote the cultural and historical
			 attractions of the area for visitors and the local economy.
				(8)The Journey
			 Through Hallowed Ground Partnership would be an appropriate management entity
			 for a heritage area established in this region.
				(b)PurposeThe
			 purposes of the Journey Through Hallowed Ground National Heritage Area
			 are—
				(1)to preserve,
			 support, conserve, and interpret the legacy of the American history created
			 along the Heritage Area;
				(2)to
			 promote heritage, cultural and recreational tourism and to develop educational
			 and cultural programs for visitors and the general public;
				(3)to recognize and
			 interpret important events and geographic locations representing key
			 developments in the creation of America, including Native American, Colonial
			 American, European American, and African American heritage;
				(4)to recognize and
			 interpret the effect of the Civil War on the civilian population of the
			 Heritage Area during the war and post-war reconstruction period; and
				(5)to enhance a
			 cooperative management framework to assist the Commonwealth of Virginia, the
			 State of Maryland, the Commonwealth of Pennsylvania, the State of West
			 Virginia, and their units of local government, the private sector, and area
			 citizens in conserving, supporting, enhancing, and interpreting the significant
			 historic, cultural and recreational sites in the Heritage Area in a manner
			 consistent with compatible economic development for the benefit and inspiration
			 of present and future generations.
				3.Journey through
			 hallowed ground national heritage area
			(a)EstablishmentThere
			 is hereby established the Journey Through Hallowed Ground National Heritage
			 Area.
			(b)Boundaries
				(1)In
			 generalThe Heritage Area shall consist of the 175-miles of
			 historic transportation routes generally following the Route 15 Area and
			 surroundings from Adams County, Pennsylvania through Frederick County,
			 Maryland, looping through Brunswick, Maryland to Harper’s Ferry, West Virginia,
			 back through Route 9 in Loudoun County to the Route 15 corridor encompassing
			 Loudoun, Prince William, Fauquier, Culpepper, and Orange Counties in the
			 Commonwealth of Virginia, and generally following the Route 20/231/22 area
			 through Albemarle County in the Commonwealth of Virginia. The boundaries of the
			 Heritage Area shall include all of those lands and interests as generally
			 depicted on a map entitled The Journey Through Hallowed Ground,
			 numbered SHVA/80,000 and dated February 2006.
				(2)MapThe
			 map referred to in paragraph (1) shall be on file in the appropriate offices of
			 the National Park Service.
				(3)PublicationThe
			 Secretary of the Interior shall publish in the Federal Register, as soon as
			 practical after the date of the enactment of this Act, a detailed description
			 and map of the boundaries established under this subsection.
				(c)Management
			 entityThe management entity for the Heritage Area shall be The
			 Journey Through Hallowed Ground Partnership, a Virginia corporation, the Board
			 of Directors of which shall include representatives from a broad cross-section
			 of the individuals, agencies, organizations, States, and governments that were
			 involved in the planning and development of the Heritage Area before the date
			 of enactment of this Act and which shall oversee the development of a
			 management plan in accordance with section 5(b).
			4.CompactTo carry out the purposes of this Act, the
			 Secretary shall enter into a compact with the management entity. The compact
			 shall include information relating to the objectives and management of the
			 Heritage Area, including each of the following:
			(1)A
			 delineation of the boundaries of the Heritage Area.
			(2)A
			 discussion of the goals and objectives of the Heritage Area.
			(3)An explanation of
			 the proposed approach to conservation and interpretation of the Heritage
			 Area.
			(4)A
			 general outline of the measures to which the management entity and partners
			 commit.
			5.Authorities and
			 duties of management entity
			(a)Authorities of
			 the management entity
				(1)Authority to
			 accept fundsThe management
			 entity may accept funds from any Federal source and from States and their
			 political subdivisions, private organizations, non-profit organizations, or any
			 other person to carry out its authorities and duties under this Act.
				(2)Use of
			 fundsThe management entity may use funds made available under
			 this Act for purposes of preparing, updating, and implementing the management
			 plan developed under subsection (b). Such purposes may include the
			 following:
					(A)Making grants to,
			 and entering into cooperative agreements with, States and their political
			 subdivisions, private organizations, non-profit organizations or any other
			 person.
					(B)Hiring and
			 compensating staff.
					(C)Entering into
			 contracts for goods and services.
					(D)Acquisition of lands or interests in lands
			 by gift, devise, or by purchase from a willing seller using donated or
			 appropriated funds. No lands or interests in lands may be acquired by
			 condemnation.
					(E)Undertaking any
			 other initiatives that advance the purposes of the Heritage Area.
					(b)Management
			 planThe management entity shall develop a management plan for
			 the Heritage Area that—
				(1)presents
			 comprehensive strategies and recommendations for conservation, funding,
			 management, and development of the Heritage Area;
				(2)takes into
			 consideration existing State, county, and local plans and involves residents,
			 public agencies, and private organizations working in the Heritage Area;
				(3)includes a
			 description of actions that units of government and private organizations have
			 agreed to undertake to protect the resources of the Heritage Area;
				(4)specifies the
			 existing and potential sources of funding to protect, support, manage, and
			 develop the Heritage Area;
				(5)includes an
			 inventory of the property and resources in the Heritage Area that should be
			 preserved, restored, supported, managed, developed, maintained, or acquired
			 because of its national historic significance;
				(6)lists any
			 revisions to the boundaries of the Heritage Area proposed by the management
			 entity and requested by affected local governments;
				(7)includes an
			 analysis of ways in which local, State, and Federal programs may be best
			 coordinated to promote the purposes of this Act; including recommendations to
			 the Commonwealth of Virginia, the States of Maryland and West Virginia, and the
			 Commonwealth of Pennsylvania (and political subdivisions thereof) for the
			 management, protection, support, and interpretation of the natural, cultural,
			 and historical resources of the Area;
				(8)identifies
			 appropriate partnerships between the Federal, State, and local governments and
			 regional entities, and the private sector, in furtherance of the purposes of
			 the Act;
				(9)includes locations
			 for visitor contact and major interpretive facilities;
				(10)includes
			 provisions for appropriate living history demonstrations and battlefield
			 reenactments;
				(11)includes
			 provisions for implementing a continuing program interpretation and visitor
			 education concerning the resources and values of the Area;
				(12)includes
			 provisions for a uniform historical marker and wayside exhibit program in the
			 Area, including a provision for marking, with the consent of the owner,
			 historic structures and properties that are contained within the historic core
			 areas and contribute to the understanding of the Area;
				(13)includes
			 provisions for the protection and interpretation of the natural, cultural, and
			 historic resources of the Heritage Area consistent with this Act; and
				(14)includes
			 provisions for the development of educational outreach programs for students of
			 all ages to further the understanding of the vast resources within the Heritage
			 Area.
				(c)Deadline;
			 termination of funding
				(1)DeadlineThe
			 management entity shall submit the management plan to the Secretary not later
			 than 2 years after the funds are made available for this Act. Prior to
			 submitting the draft plan to the Secretary, the management entity shall ensure
			 that—
					(A)the Commonwealth
			 of Virginia, the States of Maryland and West Virginia, the Commonwealth of
			 Pennsylvania, and any political subdivision thereof that would be affected by
			 the plan, receives a copy of the draft plan;
					(B)adequate notice of
			 availability of the draft plan is provided through publication in appropriate
			 local newspapers in the area of the Heritage Area; and
					(C)at least one
			 public hearing conducted by the management entity in each State at a location
			 within the Heritage Area to review and receive comments on the draft
			 plan.
					(2)Termination of
			 fundingIf a management plan is not submitted to the Secretary in
			 accordance with this subsection, the Secretary shall not, after that date,
			 provide any grant or other assistance under this Act with respect to the
			 Heritage Area until a management plan for the Heritage Area is submitted to the
			 Secretary.
				(d)Duties of
			 management entityThe management entity shall—
				(1)give priority to
			 implementing actions set forth in the compact and management plan;
				(2)assist units of
			 government, regional planning organizations, and nonprofit organizations
			 in—
					(A)establishing and
			 maintaining interpretive materials and exhibits in the Heritage Area;
					(B)developing
			 historical and cultural resources and educational programs in the Heritage
			 Area;
					(C)increasing public
			 awareness of and appreciation for the natural, historical, and architectural
			 resources and sites in the Heritage Area;
					(D)the restoration of
			 any historic building relating to the themes of the Heritage Area;
					(E)ensuring that clear
			 signs identifying access points and sites of interest are put in place
			 throughout the Heritage Area; and
					(F)carrying out other
			 actions that the management entity determines to be advisable to fulfill the
			 purposes of this Act;
					(3)encourage by
			 appropriate means economic viability in the Heritage Area consistent with the
			 goals of the management plan;
				(4)consider the
			 interests of diverse governmental, business, and nonprofit groups within the
			 Heritage Area; and
				(5)for any year in
			 which Federal funds have been provided to implement the management plan under
			 subsection (b)—
					(A)conduct public
			 meetings at least annually regarding the implementation of the management
			 plan;
					(B)submit an annual
			 report to the Secretary setting forth accomplishments, expenses and income, and
			 each person to which any grant was made by the management entity in the year
			 for which the report is made; and
					(C)require, for all
			 agreements entered into by the management entity authorizing expenditure of
			 Federal funds by any other person, that the person making the expenditure make
			 available to the management entity for audit all records pertaining to the
			 expenditure of such funds.
					(e)Prohibition on
			 the acquisition of real propertyThe management entity may not
			 use Federal funds received under this Act to acquire real property or any
			 interest in real property.
			6.Duties and
			 authorities of the secretary
			(a)Technical and
			 financial assistance
				(1)In
			 general
					(A)Overall
			 assistanceThe Secretary may, upon the request of the management
			 entity, and subject to the availability of appropriations, provide technical
			 and financial assistance to the management entity to carry out its duties under
			 this Act, including updating and implementing a management plan that is
			 submitted under section 5(b) and approved by the Secretary and, prior to such
			 approval, providing assistance for initiatives.
					(B)Other
			 assistanceIf the Secretary has the resources available to
			 provide technical assistance to the management entity to carry out its duties
			 under this Act (including updating and implementing a management plan that is
			 submitted under section 5(b) and approved by the Secretary and, prior to such
			 approval, providing assistance for initiatives), upon the request of the
			 management entity the Secretary shall provide such assistance on a reimbursable
			 basis. This subparagraph does not preclude the Secretary from providing
			 nonreimbursable assistance under subparagraph (A).
					(2)PriorityIn
			 assisting the management entity, the Secretary shall give priority to actions
			 that assist in the—
					(A)implementation of
			 the management plan;
					(B)provision of
			 educational assistance and advice regarding land use management to conserve the
			 significant historic resources of the region;
					(C)development and
			 application of techniques promoting the preservation of cultural, recreational
			 and historic properties;
					(D)preservation,
			 restoration, and reuse of publicly and privately owned historic
			 buildings;
					(E)design and
			 fabrication of a wide range of interpretive materials based on the management
			 plan, including, among other things, guide brochures, visitor displays,
			 audio-visual, books, interpretive dialogues, interactive exhibits, and
			 educational curriculum materials for public education; and
					(F)implementation of
			 initiatives prior to approval of the management plan.
					(b)Approval and
			 disapproval of management plansThe Secretary, in consultation
			 with the Governors of the Commonwealth of Virginia, the States of Maryland and
			 West Virginia, the Commonwealth of Pennsylvania, shall approve or disapprove a
			 management plan submitted under this Act not later than 90 days after receiving
			 such plan. In approving the plan, the Secretary shall take into consideration
			 the following criteria:
				(1)The extent to which
			 the management plan, when implemented, would adequately preserve, support and
			 protect the significant historical, cultural and recreational resources of the
			 Heritage Area.
				(2)The level of
			 public participation in the development of the management plan.
				(3)The extent to
			 which the board of directors of the management entity is representative of the
			 local governments affected and a wide range of interested organizations and
			 citizens.
				(c)Action following
			 disapprovalIf the Secretary disapproves a management plan, the
			 Secretary shall advise the management entity in writing of the reasons for the
			 disapproval and shall make recommendations for revisions in the management
			 plan. The Secretary shall approve or disapprove a proposed revision within 90
			 days after the date it is submitted.
			(d)Approving
			 changesThe Secretary shall review and approve amendments to the
			 management plan under subsection (b) that make substantial changes. Funds
			 appropriated under this Act may not be expended to implement such changes until
			 the Secretary approves the amendments.
			(e)Effect of
			 inactionIf the Secretary does not approve or disapprove a
			 management plan, revision, or change within 90 days after it is submitted to
			 the Secretary, then such management plan, revision, or change shall be deemed
			 to have been approved by the Secretary.
			7.Duties of other
			 federal entitiesAny Federal
			 entity conducting or supporting activities directly affecting the Heritage Area
			 shall—
			(1)consult with the
			 Secretary and the management entity with respect to such activities;
			(2)cooperate with the
			 Secretary and the management entity in carrying out their duties under this Act
			 and, to the maximum extent practicable, coordinate such activities with the
			 carrying out of such duties; and
			(3)to the maximum
			 extent practicable, conduct or support such activities in a manner that the
			 management entity determines shall not have an adverse effect on the Heritage
			 Area.
			8.SunsetThe Secretary may not make any grant or
			 provide any assistance under this Act after the expiration of the 15-year
			 period beginning on the date that funds are first made available for this
			 Act.
		9.Requirements for
			 inclusion of private property
			(a)Notification and
			 consent of property owners requiredNo privately owned property shall be
			 preserved, conserved, or promoted under the management plan for the Heritage
			 Area until the owner of that private property has been—
				(1)notified in
			 writing by the management entity; and
				(2)given written
			 consent for such preservation, conservation, or promotion to the management
			 entity.
				(b)Landowner
			 withdrawAny owner of private property included within the
			 boundary of the Heritage Area shall have their property immediately removed
			 from the boundary by submitting a written request to the management
			 entity.
			(c)Change of
			 ownershipIf private property
			 included within the boundary of the Heritage Area has been excluded from the
			 Heritage Area or has not been preserved, conserved, or promoted under the
			 management plan for the Heritage Area because the owner has not given or has
			 withdrawn consent, upon change of ownership of that private property, the
			 management entity may request consent from the new owners.
			10.Private property
			 protection
			(a)Access to
			 private propertyNothing in this Act shall be construed
			 to—
				(1)require any
			 private property owner to allow public access (including Federal, State, or
			 local government access) to such private property; or
				(2)modify any
			 provision of Federal, State, or local law with regard to public access to or
			 use of private property.
				(b)LiabilityDesignation
			 of the Heritage Area shall not be considered to create any liability, or to
			 have any effect on any liability under any other law, of any private property
			 owner with respect to any persons injured on such private property.
			(c)Recognition of
			 authority to control land useNothing in this Act shall be
			 construed to modify the authority of Federal, State, or local governments to
			 regulate land use.
			(d)Participation of
			 private property owners in heritage areaNothing in this Act
			 shall be construed to require the owner of any private property located within
			 the boundaries of the Heritage Area to participate in or be associated with the
			 Heritage Area.
			(e)Effect of
			 establishmentThe boundaries designated for the Heritage Area
			 represent the area within which Federal funds appropriated for the purpose of
			 this Act may be expended. The establishment of the Heritage Area and its
			 boundaries shall not be construed to provide any nonexisting regulatory
			 authority on land use within the Heritage Area or its viewshed by the
			 Secretary, the National Park Service, or the management entity.
			11.Use of federal
			 funds from other sourcesNothing in this Act shall preclude the
			 management entity from using Federal funds available under Acts other than this
			 Act for the purposes for which those funds were authorized.
		12.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to carry out this
			 Act the following funds, which shall remain available until expended:
				(1)Not more than
			 $1,000,000 for any fiscal year.
				(2)Not more than a
			 total of $10,000,000.
				(b)50 percent
			 matchFinancial assistance provided under this Act may not be
			 used to pay more than 50 percent of the total cost of any activity carried out
			 with that assistance.
			
